In this case an insurance policy was issued to plaintiff herein, and is identical with the policy issued in the case of Henry Tucker v. Columbian National Life Ins. Co., 150 So. 72, decided this date by this court. The only difference between the two policies is that in the present one a slightly smaller weekly payment is provided for than in the other. The same issues here of fact and law are presented as were submitted in the other case which was consolidated with this case for trial.
For the reasons assigned in the other case, the judgment rendered in this case is annulled, avoided, and reversed, and it is further ordered that this case be and is hereby remanded to the district court for trial and the reception of evidence as was ordered in the case of Henry Tucker v. Columbian National Life Ins. Co., herein. *Page 74